DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-8 are pending.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,675,622 (‘622). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘622 teaches the same method of providing four-phase oral contraception (including hormone-free phase) by using the same compounds and the same dosage (20mcg, 25mcg, and 30mcg of EE and 100mg, 125mg, and 150mg of LNG) (claims 9 and 12). ‘622 teaches each hormone-administration phase to be 7/7/7 or 8/8/8 (see claims 10 and 12).  However, ‘622 does not expressly teach the exact dosing regimen of number of days in each phase. 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed dosing regimen for providing the oral contraception.  The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As the duration of each phase are similar in number, similar effectiveness would be reasonably expected.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,111,887 (‘887) in view of DelConte et al., Contraception, 1999;59:187-193. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘887 teaches the same method of providing four-phase oral contraception (including hormone-free phase) by using the same estrogenic compound and functional equivalent progestin as well as the same dosage (20mcg, 25mcg, and 30mcg of EE and 1000mcg, 1250mcg, and 1500mcg of Norethidrone acetate) (claims 11 and 12). ‘887 teaches each hormone-administration phase to be 8/8/8 (see claims 11 and 12).  However, ‘887 does not expressly teach the exact dosing regimen of number of days in each phase. ‘887 does not expressly teach the use of LNG.
DelConte et al. teaches the comparison between 1000mcg of norethidrone acetate and 100 mcg of LNG, with both progestins combining with 20 mcg of ethinyl estradiol. DelConte et al. teaches both combination are comparable in effectiveness as contraception but LNG/EE group is better in cycle control effect (see the abstract). 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed dosing regimen for providing the oral contraception.  The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the duration of each phase are similar in number, similar effectiveness would be reasonably expected.
	It would have been obvious to one of ordinary skill in the art to substitute norethidrone acetate with LNG since LNG demonstrate a better cycle control in providing contraception.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,103,515 (‘515) in view of DelConte et al., Contraception, 1999;59:187-193. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘515 teaches the same method of providing four-phase oral contraception (including hormone-free phase) by using the same estrogenic compound and functional equivalent progestin as well as the same dosage (20mcg, 25mcg, and 30mcg of EE and 1000mcg, 1250mcg, and 1500mcg of Norethidrone acetate) (claims 1 and 12). ‘515 teaches each hormone-administration phase to be 5/7/9, 6/8/10, 14/6/4 (see claims 1, 5, and 9).  However, ‘515does not expressly teach the exact dosing regimen of number of days in each phase. ‘515 does not expressly teach the use of LNG.
DelConte et al. teaches the comparison between 1000mcg of norethidrone acetate and 100 mcg of LNG, with both progestins combining with 20 mcg of ethinyl estradiol. DelConte et al. teaches both combination are comparable in effectiveness as contraception but LNG/EE group is better in cycle control effect (see the abstract). 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed dosing regimen for providing the oral contraception.  The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the duration of each phase are similar in number, similar effectiveness would be reasonably expected.
	It would have been obvious to one of ordinary skill in the art to substitute norethidrone acetate with LNG since LNG demonstrate a better cycle control in providing contraception.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,537,582 (‘582). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘582 teaches the same method of providing four-phase oral contraception (including hormone-free phase) by using the same compounds and the same dosage (20mcg, 25mcg, and 30mcg of EE and 100mg, 125mg, and 150mg of LNG) (claims 9 and 12). ‘622 teaches each hormone-administration phase to be 5/7/9, 14/6/10, or 6/8/10 (see claims 1, 5, and 9).  However, ‘582 does not expressly teach the exact dosing regimen of number of days in each phase. 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed dosing regimen for providing the oral contraception.  The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As the duration of each phase are similar in number, similar effectiveness would be reasonably expected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627